ALLOWABILITY NOTICE
Applicant’s response, filed 03/16/2021, to the previously presented office action has been considered and made of record. Claims 1-9 and 12-21 are pending further examination.

Response to Arguments and Amendments
Applicant's arguments, see pages 7-10 of Applicant’s Remarks filed 03/16/2021, with respect to the previously presented prior art rejections of claims 1-9 and 12-16 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendments to corresponding independent claims 1 and 12 have further clarified that the facial feature and non-facial feature are utilized in combination with a location/localization of said feature to perform the person identification process recognition between data from a reference and “another area”.  The previously presented prior art has disclosed the features having at least pixel locations within an image data, but has not disclosed that the localization is used in combination with non-facial feature to identify a patient. Therefore, the previously presented 35 USC 102 and 35 USC 103 prior art rejections of claim 1, 12 and their corresponding dependents 2-9, 11, and 13-16 have been withdrawn.

Reasons for Allowance
Claims 1-9, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to corresponding independent claims 1 and 12 have further clarified that the facial feature and non-facial feature are utilized in combination with a location/localization of said feature to perform the person identification process recognition between data from a reference and “another area”.  The previously presented prior art has disclosed the features having at least pixel locations within an image data, but has not disclosed that the localization is used in combination with non-facial feature to identify a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/NATHAN J BLOOM/Examiner, Art Unit 2666                                  

/KIM Y VU/Supervisory Patent Examiner, Art Unit 2666